Citation Nr: 1533688	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-11 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for a low back disability.

2.  Entitlement to a higher initial evaluation for left lower extremity radiculopathy, evaluated as 10 percent disabling from May 7, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve with verified active military service from November 1990 to May 1991, and nearly four years of prior unverified active service and four months of prior inactive service.

This case comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for a rating higher than 10 percent for low back pain.

A January 2015 rating decision granted service connection for left lower extremity radiculopathy, and assigned an initial 10 percent rating, effective from May 7, 2014.  The evaluation of the Veteran's left lower extremity radiculopathy is part and parcel of the rating for her service-connected low back disability.  See 38 C.F.R. § 4.71a (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination of her lumbar spine in December 2014.  Diagnoses included intervertebral disk syndrome and spondylosis.  The examiner noted that there was functional loss due to pain with motion and limitation of motion, but did not provide opinions as to the extent, if any, of additional loss of motion due to these factors.  This is required.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The VA examiner commented that the Veteran was last seen for low back pain and lumbar spondylosis by (VA) Physical, Medical & Rehabilitation (PM&R) services on October 2, 2014.  This record is not among those in the claims file.  Efforts should be made to obtain this medical record.  

The RO obtained pertinent medical records from the VA medical center (VAMC) in Miami, dated from December 2013 to January 2015, which it added to the record after the January 2010 statement of the case and before certification to the Board.  It did not issue a supplemental statement of the case as required by 38 C.F.R. § 19.31, 19.37 (2014).  

This remand provides an opportunity to verify the Veteran's period of active service, prior to November 1990, and her periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active duty, ACDUTRA, and INACDUTRA, prior to November 1990.

2.  Associate the October 2, 2014 PM&R record of the Veteran's treatment with the Veteran's claims file.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

3.  Ask the VA examiner who performed the December 2014 examination of the Veteran's lumbar spine to review the claims file and provide an opinion as to the additional loss of thoracolumbar spine motion in degrees due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  .

The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

If the December 2014 examiner is unavailable or unable to provide the needed information, the Veteran should be scheduled for a VA examination and thereafter an opinion should be proffered.

If the examiner is unable to provide then needed opinion without resort to speculation the examiner must state whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, and must state whether there is additional evidence, which if received, would permit the needed opinion to be provided.

4.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




